Exhibit 10.3
 
 
SBT BANCORP, INC.
 
2011 STOCK AWARD AND OPTION PLAN
 
RESTRICTED STOCK AGREEMENT
 


 
This Restricted Stock Agreement (this “Agreement”) is made as of this ____ day
of _______, 2011, by and between SBT Bancorp, Inc. (the “Company”), a
Connecticut corporation, and ___________________________ (“Award Recipient”)
pursuant to the SBT Bancorp, Inc. 2011 Stock Award and Option Plan.
 
WITNESSETH:
 
WHEREAS, the Company desires to grant to Award Recipient and Award Recipient is
prepared to accept Common Stock of the Company as herein described, on the terms
and conditions hereinafter set forth, and
 
WHEREAS, Award Recipient and the Company desire to provide for certain
restrictions with respect to such stock, on the terms and conditions hereinafter
set forth:
 
NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter set forth, it is agreed between the parties hereto as follows:
 
1.   Grant of Stock.  Award Recipient is being awarded by the Company _________
shares of its Common Stock, no par value (the “Stock”), effective on
______________, 2011.
 
2.   Vesting Schedule.  The shares of Stock shall vest as follows:
 
______________  on each anniversary of the date of this Agreement.
 
No shares of Stock may be transferred by Award Recipient prior to the date of
vesting.  Any unvested shares of Stock shall be forfeited upon Award Recipient’s
termination of employment with the Company.
 
3.   Acknowledgements of Award Recipient. The Award Recipient acknowledges and
is aware that:
 
(a)   No federal or state agency has made any finding or determination as to the
fairness for investment or any recommendations or endorsement of the Stock or
the Company’s operations; and
 
(b)   The Company may from time to time issue additional equity securities to
employees, investors, lenders and other parties.
 
4.   Legends.  All certificates representing any shares of Stock subject to the
provisions of this Agreement shall have endorsed thereon the following legend:
 
“Any disposition of any interest in the securities represented by this
certificate is subject to restrictions contained in a certain agreement between
the record holder hereof and the corporation, a copy of which will be mailed to
any holder of this certificate without charge within 5 days of receipt by the
corporation of a written request therefor.”
 
5.   Transfers in Violation of Restrictions.  The Company shall not be required
(a) to transfer on its books any shares of Stock of the Company that shall have
been sold or transferred in violation of any of the provisions set forth in this
Agreement or (b) to treat as owner of such shares or to accord the right to vote
as such owner or to pay dividends to any transferee to whom such shares shall
have been so transferred.
 
 
 

--------------------------------------------------------------------------------

 
 
6.   Rights as Stockholder.  Subject to the provisions of this Agreement, Award
Recipient shall, during the term of this Agreement, have all dividend (including
cash and stock dividends) and voting rights as set forth herein with respect to
the Stock; provided that all unvested shares of Stock shall be held in escrow by
the Company for the account of Award Recipient until the shares of Stock become
vested, at which time the shares of Stock shall be released from escrow and
delivered to Award Recipient. Notwithstanding the previous sentence, dividends
that are paid or delivered during such time as the Stock is held in escrow shall
be deferred and held in escrow until such time as the associated Stock becomes
vested, at which time the Company shall deliver to Award Recipient all such
dividends.  If Award Recipient forfeits the Stock awarded hereunder, then such
Stock and any associated dividends will automatically revert to the Company and
shall no longer be held in escrow for Award Recipient or otherwise.  Award
Recipients shall have all voting rights associated with any Stock held in escrow
(as well as with respect to shares of Company stock that are distributed as
stock dividends).
 
7.   Withholding.
 
(a)   No later than the date on which any Stock shall have become vested, Award
Recipient shall pay to the Company, or make arrangements satisfactory to the
Company regarding payment of, any federal, state or local taxes of any kind
required by law to be withheld with respect to any Stock which shall have become
so vested.
 
(b)   The Company shall, to the extent permitted by law, have the right to
deduct from any payment of any kind otherwise due to Award Recipient any
federal, state or local taxes of any kind required by law to be withheld with
respect to any Stock which shall have become so vested.
 
8.   Section 83(b).  If Award Recipient properly elects (in accordance with
Section 83(b) of the Code) within 30 days after the issuance of the Stock to
include in gross income for federal income tax purposes in the year of issuance
the fair market value of such Stock, Award Recipient shall pay to the Company,
or make arrangements satisfactory to the Company to pay to the Company, upon
such election, any federal, state or local taxes required to be withheld with
respect to such Stock.  If Award Recipient shall fail to make such payment, the
Company shall, to the extent permitted by law, have the right to deduct from any
payment of any kind otherwise due to Award Recipient any federal, state or local
taxes of any kind required by law to be withheld with respect to such Stock, in
addition to the rights set forth in Section 7 above.  The Award Recipient
acknowledges that it is his sole responsibility, and not the Company’s, to file
timely and properly the election under Section 83(b) and any corresponding
provisions of state lax laws if he elects to utilize such election.
 
9.   Miscellaneous.
 
(a)   This Agreement shall inure to the benefit of the successors and assigns of
the Company and be binding upon Award Recipient and his or her spouse and their
respective heirs, executors, administrators, successors and assigns.
 
(b)    This Agreement may only be amended in a writing signed by the Company and
Award Recipient.  No waivers of or exceptions to any term, condition or
provision of this Agreement in any one or more instances shall be deemed to be,
or construed as, a further or continuing waiver of any such term, condition or
provision.
 
 (c)           This Agreement shall be governed by, and shall be construed,
enforced and administered in accordance with, the internal laws of the State of
Connecticut, without regard to principles of conflicts or choice of law, except
to the extent that such laws may be superseded by any federal law.
 
 (d)           This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but both of which together shall
constitute one and the same instrument.
 
 
-2-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 


 

 
SBT BANCORP, INC.
       
By:
     
Title:
       
AWARD RECIPIENT:
                 
Name:



 
-3-